Citation Nr: 1207130	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-06 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether the computation of countable income for purposes of payment of nonservice-connected (NSC) pension benefits was correct, prior to January 1, 2009.

2.  Whether the computation of countable income for purposes of payment of NSC pension benefits is correct, since January 1, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from May 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 administrative decision by the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA), which declined entitlement to payment of NSC pension benefits on the basis of excessive income.  A February 2007 rating decision had granted factual entitlement to the benefit prior to the eligibility for payment determination.

The Veteran testified before the undersigned Veterans Law Judge at a November 2008 hearing held via videoconference from the RO.  A transcript is of record.  In January 2009, the matter was remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  

The issue of computation of countable income for purposes of payment of NSC pension benefits since January 1, 2009, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC.


FINDING OF FACT

Prior to January 1, 2009, the Veteran's countable income exceeded the applicable maximum annual pension rate (MAPR) for the annual periods since December 2006, to include consideration of annual deductible medical expenses.


CONCLUSION OF LAW

The computation of countable income for purposes of payment of NSC pension benefits was correct prior to January 1, 2009, and the criteria for eligibility have not been met.  38 U.S.C.A. §§ 101, 1502, 1503, 1521, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.159, 3.271, 3.272, 3.273 (2011); VA Adjudication Procedures Manual M21-1, Part 1, Appendix B.


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability pension is paid to a veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements, and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct. 38 U.S.C.A. §§ 1502, 1503, 1521. 

The Veteran here has been found to be permanently and totally disabled due to nonservice-connected type II diabetes mellitus, asbestosis, coronary artery disease, right leg above the knee amputation, sinusitis, and hypertension.  He is in receipt of special monthly pension (SMP) benefits based on statutory housebound status.  

There has been no allegation or evidence of misconduct in the development of these disabilities.  He served during the Vietnam Era, and hence is a veteran of a period of war.  38 C.F.R. § 3.2.  He has reported no savings or assets to prompt a finding of excessive net worth.  The sole question before the Board is whether his annual income exceeds the maximum amount established by law and regulation.

The purpose of VA pension benefits is to provide a subsistence income for veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level.  Pension benefits are based upon total family income and the amount of pension benefits is adjusted based upon the number of dependents the veteran supports.  38 U.S.C.A. §§ 1521, 1522. 

The rate of pension payable to an entitled payee is based on the amount of countable income received.  The maximum annual rate of pension is established by statute every year and is reduced by the veteran's countable annual income. "Annual income" includes the veteran's own annual income, and, where applicable, the annual income of a dependent spouse and, with certain exceptions, the annual incomes of each child of the veteran in his or her custody or to whose support he or she is reasonably contributing. 38 C.F.R. § 3.23(d)(4) . 

Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which it was received unless it is specifically excluded by regulation. 38 C.F.R. §§ 3.271, 3.272. 

The sole source of income received by the Veteran here is the payment of his Railroad Retirement Board (RRB) annuity.  The exact amount is adjusted annually for cost of living increases.  Complete records of amounts from 2006 to the present are not of record.  However, in 2006, the RRB certified that he received $1,794.00 each month; of this amount, $397.67 was paid on account of a dependent.  

The full amount is considered "annual income," as the dependent amount was paid to and was fully available to the Veteran for the support of the dependent.  In January 2008, he was notified that because his dependent had reached the age of 18 and was not permanently and totally disabled or enrolled in elementary or secondary school, he would be dropped from the annuity in June 2008.  Effective June 1, 2008, his monthly income dropped to $1,467.95.

Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits; payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses in excess of five percent of the MAPR, which have been paid.  Medical insurance premiums, as well as the Medicare deduction, may be applied to reduce countable income.  

For purposes of calculating the five percent deduction for medical expenses, the MAPR is calculated using the rate for a veteran and any dependents, without regard for SMP status.  38 C.F.R. § 3.272(g)(1)(iii).  In applying this rule, the RO included only one dependent, and not both the Veteran's wife and dependent son.  The sole exclusion to income posited by the Veteran involves his annual unreimbursed medical expenses.

At the November 2008 Board hearing, the Veteran indicated that he had approximately $1,200.00 a month in unreimbursed medical expenses.  The matter was remanded in order to afford him the opportunity to provide documentation of such expenses, in an attempt to lower his countable income below the MAPR for all or some portion of the appellate period.

The Veteran did submit evidence of $2,342.80 in expenses from January 2006 to July 2010.  He additionally submitted lists of monthly household expenses; these are not related to medical care and are not deductible under 38 C.F.R. § 3.272.  Moreover, the RO reviewed the claims file and medical records to establish the number of trips made by the Veteran to the VA medical center for treatment, and calculated the cost of such trips, based on the mileage reimbursement rates established by regulation.  Each roundtrip visit is approximately 30 miles, as reported by the Veteran.

The unreimbursed medical expenses documented by the Veteran and indicated through review of the claims file, to include calculation of mileage were:

Period
Medical Care
Trips
Mileage (rate)
Total
1/07-12/07
$561
19
$114 ($.20)
$675
1/08-12/08
$779
10
$86 ($.285)
$865

For 2007, the five percent amount was set at $809, based on a MAPR of $16,179 for a veteran with two dependents.  The unreimbursed medical expenses for that period of $675 are less than five percent of the applicable MAPR, and may not therefore be deducted from countable income.  

The specific income amount for the Veteran in 2007 is not reported; he was paid an annual amount of $21,528 in 2006, based on the monthly amount certified by the RRB.  His 2007 amount would have exceeded this, as a cost of living adjustment would have been made.  He is therefore not prejudiced by consideration of his pension eligibility on an income less than his actual receipts.

For a veteran who is statutorily housebound and has two dependents (a wife and a child), the MAPR for pension calculation was determined to be $18,606 for 2007.  The basic rate of $16,740 for a housebound veteran with one dependent is supplemented by $1,866 for each additional dependent.  VA Adjudication Procedures Manual M21-1, Part 1, Appendix B.  Even assuming a lower annual income level for 2007 of $21,528, the countable income exceeds the MAPR.  Eligibility for payment of NSC pension for that period is not established.

For 2008, the five percent amount was set at $819, based on a MAPR of $16,372 for a veteran with two dependents.  VA Adjudication Procedures Manual M21-1, Part 1, Appendix B.  The unreimbursed medical expenses for that period of $865 exceed the five percent amount, and so the difference of $46 may be deducted from countable income.  

Again, full information regarding income for the year is not of record; income per month from June 1, 2008, was $1,467.95 following the removal of the Veteran's son from his RRB award following his 18th birthday.  Yearly income was therefore at least $17,615.  Reduction of this amount for allowable unreimbursed medical expenses results in a countable income level of at least $17,569.  

However, given that two years prior, in 2006, the Veteran's monthly income included an additional $397.67 for his dependent son, the Board concludes that at least that amount was also paid to the Veteran monthly from January to May 2008.  This represents an additional $1,988.35 in income, bringing the total 2008 annual income to at least $19,557.35.  This does not include any cost of living increases which were applied in 2007 and 2008.

The applicable MAPR for this Veteran in 2008 was $19,026.  This contemplates a veteran in receipt of SMP at the housebound level and two dependents.  ($17,1267 + $1,909).  VA Adjudication Procedures Manual M21-1, Part 1, Appendix B.  The Veteran's son continues to count as a dependent for VA purposes (as opposed to RRB purposes) because the evidence of record indicates the son was enrolled in college in 2008, after turning 18 but before his 23rd birthday.  38 C.F.R. § 3.57.  

The countable income, calculated using the figures most favorable to the Veteran, exceeds the applicable MAPR for 2008.  Eligibility for payment of NSC pension for that period through December 2008 is not established.

In sum, at no time prior to January 1, 2009, did the Veteran qualify for payment of NSC pension due to excess income.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's claim arises from his disagreement with the initial grant of NSC eligibility.  Prior to the adjudication of the claim, he was provided with a letter that fully addressed NSC pension eligibility including net-worth information, qualifying service dates, and medical evidence needed to support the claim.  

Once NSC was granted, he was provided with further due process notice of the need for current financial information.  In addition, as part of the remand, he was notified that he needed to submit additional medical expenses in support of his claim.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Next, VA has a duty to assist a veteran in the development of the claim.  In support of his claim, the Veteran has submitted financial, medical, and dependent information.  Moreover, he was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge in November 2008.  

Therefore, the available evidence has been obtained in order to make an adequate determination as to this claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

Computation of countable income for purposes of payment of NSC pension benefits was correct, prior to January 1, 2009.  The appeal is denied.


REMAND

With regard to the periods since January 2009, the record contains insufficient information regarding income levels for a determination as to eligibility for NSC pension.  The Board can draw no conclusions or infer minimum income levels prospectively.  Remand is required for development to obtain updated income information.

Further, additional development is required to determine the applicable MAPR for purposes of calculating the five percent de minimus level for deduction of unreimbursed medical expenses, and for establishing the eligibility for pension payment.  The RO relied upon the incorrect MAPR for comparison purposes, and may, depending on the dependency status of the Veteran's son, have improperly calculated the five percent level for medical expense deductions.  

The RO cited the MAPR for a Veteran with one dependent for both.  For the five percent calculation, the MAPR for all dependents must be used, without consideration of SMP status.  For income comparison, the level for a housebound Veteran with the actual number of dependents is used.  38 C.F.R. §§ 3.23, 3.272.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request income information for all periods since December 2008.

2.  Request that the Veteran identify his current dependents, to include reporting whether he continues to be married or if his son is enrolled in school.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


